COMMONWEALTH OF PENNSYLVANIA, Petitioner,
v.
GARY A. TODD, Respondent.
COMMONWEALTH OF PENNSYLVANIA, Petitioner,
v.
RONALD L. JOHNSON, Respondent.
COMMONWEALTH OF PENNSYLVANIA, Petitioner,
v.
SALLY ANN VANCE, Respondent.
COMMONWEALTH OF PENNSYLVANIA, Petitioner,
v.
BETSY L. RHODES, Respondent.
COMMONWEALTH OF PENNSYLVANIA, Petitioner,
v.
JOHN A. BIZIK, Respondent.
COMMONWEALTH OF PENNSYLVANIA, Petitioner,
v.
KATHY L. JENNINGS, Respondent.
COMMONWEALTH OF PENNSYLVANIA, Petitioner,
v.
RICHARD A. CAFRELLI, Respondent.
COMMONWEALTH OF PENNSYLVANIA, Petitioner,
v.
JAMES A. CORDES, Respondent.
COMMONWEALTH OF PENNSYLVANIA, Petitioner,
v.
CLYDE R. FRANK, Respondent.
COMMONWEALTH OF PENNSYLVANIA, Petitioner,
v.
JASON STRICKLAND, Respondent.
Nos. 435 WAL 2007, 436 WAL 2007, 437 WAL 2007, 438 WAL 2007, 439 WAL 2007, 440 WAL 2007, 441 WAL 2007, 442 WAL 2007, 443 WAL 2007, 444 WAL 2007
Supreme Court of Pennsylvania, Western District.
April 9, 2008.

ORDER
PER CURIAM.
AND NOW, this 9th day of April 2008, the Petition for Allowance of Appeal is denied.